Citation Nr: 1035954	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse prior to August [redacted], 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to August 
1953; he died in April 2007.  The appellant seeks VA death 
benefits as his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2008 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (RO) which found that the appellant may not be considered 
as the surviving spouse of the Veteran, prior to August [redacted], 2006, 
under 38 C.F.R. 3.50.


FINDINGS OF FACT

The evidence shows that the appellant and the Veteran married on 
August [redacted], 2006, but did not meet the requirements for common law 
marriage in the State of Kansas prior to that time.  The evidence 
prior to August 2006 shows that the Veteran and the appellant 
agreed to live together out of medical and financial necessity 
but did not hold themselves out publicly as man and wife, nor is 
there evidence of an agreement or intent to be married.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits prior to 
August [redacted], 2006.  38 U.S.C.A. §§ 101(3), 103, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notification 
that an effective date for the award of benefits will be assigned 
if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Here, in an August 2007 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the appellant was responsible.  VA did not provide the appellant 
with VCAA notice of the type of specific evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In light of the Board's denial of the 
appellant's claim, however, no effective date will be assigned.  
Thus, there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court or CAVC) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a Veteran was service- connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service- connected claim; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Without reaching 
a decision as to whether the Hupp requirements have been met in 
the present case, the Board notes that, as will be explained in 
further detail in the following decision, evidence of record does 
not show that the appellant may be recognized as the Veteran's 
surviving spouse prior to their "actual" marriage on August [redacted], 
2006.  Therefore, a decision on the merits of the appellant's 
cause of death claim are not reached, and any further discussion 
of the requirements set forth in Hupp is not necessary.

Regarding VA's duty to assist, the appellant has not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  A VA medical opinion would not aide in a determination of 
whether the appellant can be considered the Veteran's surviving 
spouse.  VA's duty to assist the claimant is met.  Accordingly, 
the Board will address the merits of the claim.

Law and Analysis

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). Therefore, the Board will summarize the relevant evidence 
where appropriate.  

Governing law provides that DIC benefits and non-service 
connected death pension benefits may be paid to the surviving 
spouse of a veteran if certain requirements are met.  38 U.S.C.A. 
§§ 1304, 1310, 1311, 1318, 1541 (West 2002).

Marriage means a marriage valid under the law of the place where 
the parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) 
(2009). 

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) one year or more prior to the 
Veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the marriage. 38 
U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.54 (2009).  The term "surviving spouse" is defined as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death, and (2) who lived 
with the veteran continuously from the date of marriage to the 
date of the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the veteran 
without fault of the spouse, and (3) who has not remarried. 38 
C.F.R. § 3.50 (2009).  

The requirement that there must be "continuous cohabitation" from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of or procured by the 
veteran without the fault of the surviving spouse.  Temporary 
separations, which ordinarily occur, including those caused for 
the time being through fault of either party will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2009).  

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
either procured by the veteran, or was by mutual consent and that 
the parties lived apart for purposes of convenience, health, 
business, or any other reason that did not show an intent on the 
part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b) (2009);  See Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).  

The Federal Circuit has stated that "a separation by mutual 
consent does not constitute desertion unless the separation 
resulted from misconduct or communication of a definite intent to 
end the marriage by the surviving spouse." Alpough v. Nicholson, 
490 F.3d 1352 (Fed. Cir. 2007).  

In cases of marital separation by mutual consent, in which the 
veteran's spouse did not induce the separation by communicating a 
definite intent to end the marriage, "the statutory continuous 
cohabitation requirement is excused in the absence of a formal 
divorce, regardless of how long it has been since there was 
contact or a meaningful relationship between the veteran and the 
surviving spouse."  Alpough v. Peake, Slip Opinion, 2008 WL 
372826, *2 (Vet. App.) (2008).  

In cases involving alleged common law marriages, there must be 
proof of a common law marriage for the purpose of receiving VA 
benefits.  Supporting evidence of common law marriage should 
include affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether they 
were generally accepted as such in the communities in which they 
lived. 38 C.F.R. § 3.205(a).  

One claiming to be the spouse of a veteran has the burden to come 
forward with a preponderance of evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  

As noted in a February 2008 Administrative Decision, the 
prerequisites for a common-law marriage in the State of Kansas 
are; 1) a present capacity of the parties; 2) a contract to 
assume the marriage status at the time of making the contract; 
and 3) a holding out of each other to the public as husband and 
wife.  

Initially, the Board notes that merely living together is not 
sufficient to prove that the appellant and the Veteran had a 
common law marriage. A marriage must be valid by the law of the 
State where entered into, to be recognized as valid in any other 
jurisdiction.  Loughran v. Loughran, 292 U.S. 216 (1934).  Thus, 
the fact the Veteran and the appellant may have they lived 
together in a jurisdiction that recognized common law marriages 
is insufficient to establish a legal common law marriage.  Id.  
The appellant must prove that she formed a common law marriage in 
a specific state to have a "legal marriage." Id. 

Here, the appellant contends that she and the Veteran were 
married prior to August [redacted], 2006, the date shown on the official 
Certificate of Marriage.  The appellant reported that she and the 
Veteran lived together periodically beginning in 1996, but did 
not cohabitate until 2004.  She further contends that they lived 
together as a married couple in common law in the State of Kansas 
since 2004.  

For the sake of clarity, the Board notes that the appellant was 
married to the Veteran's brother from June 1954 until his death 
in August 1981.  The appellant then married B.K. in 1988, and the 
couple divorced in 1993.  The appellant contends that the Veteran 
was always there when she needed him and that it was natural for 
them to live as a married couple and take care of one another.

Statements submitted by the appellant's daughter and sister-in-
law indicate that she (the appellant) and the Veteran began 
living together in June 2004 and were married in August 2006.  

A Certificate of Marriage from the State of Kansas shows that the 
appellant and the Veteran were married in August [redacted], 2006.  The 
Board does not dispute the validity of this marriage certificate.  

An April 2005 VA examination report notes that the Veteran was 
always with a family member.  A September 2005 Title and 
Registration Receipt for a 1999 Cutlass shows the appellant and 
the Veteran as co-owners.  A January 2006 VA Field Examiner 
Report shows the appellant as the Veteran's sister-in-law and 
proposed payee.  The report also stated that the Veteran lived in 
a home in the appellant's name and that the Veteran and appellant 
had jointly purchased the home using the appellant's automobile 
as collateral.  A May 2006 VA treatment record indicated that the 
Veteran was a single man who had never been married and was 
attended by his sister-in-law.  Additional lay statements 
indicate that the Veteran and appellant jointly purchased several 
items of furniture in May 2004 and a Winnebago in May 2005.  May 
2007 letters from the local credit union indicate that the 
Veteran and appellant shared a safety deposit box that had been 
open since 1984.

A Certificate of Death from the State of Kansas shows that the 
Veteran died April [redacted], 2007.  

As noted above, to satisfy the requirements for establishing that 
she is the Veteran's surviving spouse, the appellant must first 
show that she was married to the Veteran for one year or more 
prior to the Veteran's death; or for any period of time, if a 
child was born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.54 (2009).  The evidence of record shows no 
children born to the couple.  Thus, the issue on appeal concerns 
whether, for VA purposes, the appellant and the Veteran were 
married for one year prior to the Veteran's date of death on 
April [redacted], 2007 under the rules set forth by 38 C.F.R. § 3.53, 
3.54.

In this regard, as the Board has discussed herein, the appellant 
and the Veteran married each other on August [redacted], 2006.  The Board 
does not dispute the validity of the marriage certificate.  The 
Veteran then died on April [redacted], 2007, less than one year later.  
Thus, to be considered the Veteran's surviving spouse, the 
appellant and the Veteran must have entered into a common law 
marriage prior to their "actual" marriage on August [redacted], 2006.  
The Board reiterates the elements of Common Law Marriage in the 
State of Kansas which require capacity, an agreement to be 
married, and the holding out of each other to the public as man 
and wife.  See February 2008 Administrative Decision.

Upon careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the appellant 
in regards to her claim for recognition as the Veteran's 
surviving spouse.  There is no evidence of record reflecting an 
agreement between the Veteran and the appellant to enter into 
marriage prior to August [redacted], 2006.  The evidence of record is 
devoid of any assertion by the Veteran, or on his behalf, that he 
is related to the appellant in an alleged marital relationship.  
Regardless of whether the appellant lived with the Veteran at the 
time of his death, the competent evidence of record reflects that 
no common law marriage existed between the appellant and the 
Veteran prior to their "actual" marriage on August [redacted], 2006, as 
there was no agreement to be married.  Further, the January 2006 
and May 2006 VA reports indicate that the Veteran was unmarried, 
had never been married, and lived with and was attended by his 
sister-in-law.  The Board affords these records great probative 
weight as they are based on the Veteran's statements to the 
examiners (made in conjunction with medical treatment and 
evaluation), as well as on a review of the Veteran's history.  
Thus, there is no evidence of a common law marriage between the 
appellant and the Veteran before their "actual" marriage on 
August [redacted], 2006.  

The Board finds that the documentation regarding financial 
evidence, to include title and registration reports, fiduciary 
reports, and evidence of a joint safety deposit box, as well as 
the fact that the Veteran lived in the appellant's home, 
unconvincing of a marital relationship under common law.  In this 
regard, the documents do not confirm a marital relationship 
between the appellant and Veteran.  Rather, the evidence can be 
interpreted to show that the Veteran lived with the appellant 
while she attended to his financial and medical needs.  As noted 
above, common law marriage in the State of Kansas requires more 
than mere cohabitation.  Here, the competent evidence of record 
reflects that no common law marriage existed between the 
appellant and the Veteran prior to their "actual" marriage on 
August [redacted], 2006 as there was no agreement to be married, nor any 
evidence that the couple held themselves out publicly as man and 
wife.  The Board emphasizes that none of the records declare the 
appellant as the Veteran's spouse, and there is no evidence of a 
marital agreement between the couple.  Further, with regard to 
the safety deposit box, the evidence shows only that the account 
was opened in 1984, but does not indicate when appellant was 
granted access to the account and is therefore not probative for 
the purpose of determining whether the appellant and Veteran had 
entered into a common law marriage prior to their "actual" 
marriage on August [redacted], 2006.

With regard to the lay statements submitted by the appellant, her 
daughter, and sister-in-law, the Board finds them lacking in 
probative value.  Notably, the statements are unclear regarding 
the appellant's relationship with the Veteran prior to August 
2006.  In this regard, the statements assert that the appellant 
and Veteran cohabitated since June 2004 and married in August 
2006.  Thus, these statements do not support the appellant's 
contention that she and the Veteran entered into a common law 
marriage prior to their "actual" marriage in August 2006 and, 
therefore, lack probative value.  If, however, the statements are 
interpreted to support the appellant's contentions, the Board 
finds the credibility of the statements undermined by directly 
contradictory, probative evidence.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Specifically, the statements are at odds with the above mentioned 
2006 VA reports, based on the Veteran's assertions to his 
examiners, which indicate that the Veteran was unmarried and was 
being attended to by his sister-in-law during that time.  As 
noted above, these reports did not proclaim the appellant to be 
the Veteran's spouse.  Thus, the credibility of the lay 
statements submitted by the appellant's sister-in-law and 
daughter are undermined by the more probative evidence of record, 
which show no marital relationship between the appellant and 
Veteran prior to August [redacted], 2006. 

Therefore, based on the evidence of record, the appellant has not 
shown, by a preponderance of the evidence, a common law marriage 
prior to her "actual" marriage to the Veteran on August [redacted], 
2006.  In this regard, the evidence shows no marital agreement 
between the parties or public proclamation of marriage, as 
required for common law marriage in the State of Kansas.  Thus, 
the appellant is not shown to be the lawful surviving spouse of 
the Veteran under 38 C.F.R. § 3.54, and therefore is not a proper 
claimant for the benefit sought.  There is, therefore, no need to 
proceed with a merits analysis as to whether entitlement to DIC, 
death pension, and accrued benefits is warranted.

In the case at hand, the law is dispositive, and VA is bound by 
the statutes enacted by Congress. 38 U.S.C.A. § 7104(c).  Under 
the circumstances, the appellant's claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


